Citation Nr: 1743058	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  By that rating action, the RO, in part, denied service connection for right ear hearing loss.  The Veteran appealed this determination to the Board. 

In December 2016, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript has been incorporated into the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain outstanding relevant VA treatment records.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the December 2016 hearing, the Veteran reported having received VA treatment for his hearing loss, notably hearing aids, during the 1960s.  No such records are associated with the claims file.  It is noted that the Veteran was not discharged from military service until July 1971, thus, any search for these records would subsequent to this time.  In addition, in a December 2014 statement, the Veteran's representative indicated that the Veteran's hearing had continued to get worse and requested that VA obtain his chart notes from the audiology clinic at the Portland, VA Medical Center (VAMC).  Although VA treatment reports dated from March 2007 to September 2014 are associated with the claims file, treatment records thereafter are not.  As these outstanding VA treatment records might contain clinical evidence that the Veteran's preexisting right ear hearing loss was aggravated during military service, they are potentially relevant to the claim and must be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Portland, Oregon VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all audiology records dated from July 1971 to March 2007, and from September 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.
   
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Thereafter, obtain an addendum opinion regarding whether the Veteran's preexisting right ear hearing loss was aggravated during his period of military service.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, one shall be provided.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether the Veteran's preexisting right ear hearing loss was aggravated during active service.  

The examiner must consider the following evidence: (i) the Veteran's confirmed exposure to acoustic trauma as evidenced by the award of service connection for left ear hearing loss; (ii) absence of post-service occupational and recreational noise exposure; (iii) September 2011 and August 2014 VA opinions that it was less likely as not that the Veteran's preexisting right ear hearing loss was aggravated/increased as a result of his in-service military noise exposure; and (iv) the Veteran's lay statements regarding his hearing loss.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




